Citation Nr: 0918530	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 8, 2003, 
for service connection for post traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD 
on August 8, 2003.

2.  The Veteran did not raise the claim of entitlement to 
service connection for PTSD at any time earlier than August 
8, 2003.


CONCLUSION OF LAW

An effective date earlier than August 8, 2003, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a Veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for service connection for PTSD in 
August 2003.  By a rating decision in September 2003 the 
Veteran was granted service connection for PTSD and assigned 
a 30 percent disability evaluation effective August 8, 2003, 
the date the Veteran filed his claim for service connection 
for PTSD.  The Veteran was later assigned a 100 percent 
disability evaluation from August 8, 2003.  

A review of the claims folder shows that the earliest 
communication from the Veteran that could possibly be 
construed as a claim of entitlement to service connection for 
PTSD was received in August 2003, when the Veteran submitted 
an his formal claim for service connection for PTSD.  The 
Veteran has argued that his effective date should be in March 
2003, referring to the findings of his VA treating physician 
and a Social Security Administration (SSA) disability award 
notice.  For the reasons to be discussed below, however, an 
effective date prior to August 8, 2003, is not warranted for 
the award of VA compensation.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a) (West 2002).  A claim is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word 'specifically,' and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the United States Court of 
Appeals for Veterans Claims' precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 
3.155(c) further provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

The Board notes that the claims file contains VA treatment 
records as far back as July 2003 and that a VA physician 
indicated in August 2005 that the Veteran had been 
unemployable in any capacity due to severe PTSD since the 
first week of March 2003.  The mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a condition, however.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for compensation.  VA medical records cannot be 
accepted as informal claims for disabilities where service 
connection has not been established.  According to the United 
States Court of Appeals for Veterans Claims (Court), 38 
C.F.R. § 3.157 only applies to a defined group of claims.  
See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (§ 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service-connected rating where 
service connection has already been established).  

An April 2005 SSA Notice of Award is of record and it 
indicates that the SSA found the Veteran became disabled 
under their rules on March 4, 2003.  The Board notes, 
however, that determinations of the Social Security 
Administration are based on different laws and regulations 
than those applicable to VA benefits, and that Social 
Security determinations are not binding on the VA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Review of the record does not indicate the Veteran filed a 
compensation claim for PTSD prior to August 8, 2003.  The 
Veteran's first claim for compensation or pension was 
received in August 2003.  The Veteran gave no indication to 
VA that he was seeking compensation on any basis for PTSD 
prior to the filing of his claim in August 2003.  
Additionally, as already noted above, medical treatment for a 
disability, without an intent expressed by a claimant to seek 
benefits based on that disability does not constitute an 
informal compensation claim.  See MacPhee v. Nicholson, 459 
F.3d 1323 (Fed. Cir. 2006).

Thus, the effective date cannot be earlier than August 8, 
2003, the date of the receipt of his claim.  See 38 C.F.R. 
§ 3.400.  The Veteran had not communicated intent to file a 
claim for service connection for PTSD before August 8, 2003.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than August 8, 2003, for 
the grant of service connection for PTSD must be denied.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

By an August 2003 letter, the claimant was notified of the 
evidence and information necessary to substantiate the claim 
for service connection for PTSD, including what VA would seek 
to provide and what the claimant was expected to provide.  He 
was also notified of the specific information required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) via letter in March 2006.  The issue of the effective 
date to be assigned was raised by the Veteran in a notice of 
disagreement.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Therefore, the requirements of Section 
5103(a) have been met.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
the available records identified by the Veteran that he 
authorized VA to obtain, including VA treatment records.  The 
Veteran was also given VA examinations, with medical 
opinions, in connection with the claim.  The Veteran 
submitted an SSA award notice letter.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and has done so.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Entitlement to an effective date prior than August 8, 2003, 
for the grant of service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


